UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7875


JAMES T. BELLAMY,

                  Petitioner - Appellant,

             v.

DONALD BAUKNECHT, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.      R. Bryan Harwell, District
Judge. (6:07-cv-02656-RBH)


Submitted:    February 17, 2009             Decided:   April 15, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James T. Bellamy, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James      T.    Bellamy,       a       federal   prisoner,    appeals       the

district     court’s       order    accepting         the    recommendation      of     the

magistrate    judge    and       denying       relief   on     his   28 U.S.C.    §   2241

(2006)   petition.          We     have    reviewed      the    record   and     find    no

reversible error.          Accordingly, we affirm for the reasons stated

by   the     district        court.                Bellamy      v.    Bauknecht,        No.

6:07-cv-02656-RBH (D.S.C. July 11, 2008).                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                               2